Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 1 of 26 PageID #:256908




                        UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS



IN RE BROILER CHICKEN ANTITRUST          Case No. 1:16-cv-08637
LITIGATION

                                         The Honorable Thomas M. Durkin
This Document Relates To:                The Honorable Jeffrey T. Gilbert
All Cases

               DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 2 of 26 PageID #:256909




                                                   TABLE OF CONTENTS

BACKGROUND .............................................................................................................................2

ARGUMENT ...................................................................................................................................4

I.        Plaintiffs’ Topic 18 Regarding Defendants’ Entire Sales Process Is Overbroad
          And Should Be Limited .......................................................................................................5

II.       Plaintiffs’ Topic 21 Regarding Every Alleged Production “Decrease” Or
          “Decision to Forgo Expansion” And Related Communications Is Overbroad And
          Should Be Limited ...............................................................................................................8

CONCLUSION ..............................................................................................................................14




                                                                      i
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 3 of 26 PageID #:256910




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Cases

Banks v. Office of Senate Sergeant-at-Arms,
   222 F.R.D. 7 (D.D.C. 2004) .....................................................................................................11

Brunet v. Quizno’s Franchise Co. LLC,
   No. 07-cv-01717-PAB-KMT, 2008 WL 5378140 (D. Colo. Dec. 23, 2008) ......................7, 11

Catt v. Affirmative Ins. Co.,
   No. 2:08-CV-243-JVB-PRC, 2009 WL 1228605 (N.D. Ind. Apr. 30, 2009) ......................7, 11

Eng-Hatcher v. Sprint Nextel Corp.,
   No. 07 CIV. 7350 BSJ KNF, 2008 WL 4104015 (S.D.N.Y. Aug. 28, 2008)............................4

Gordon v. Countryside Nursing & Rehab. Ctr., LLC,
   No. 11 C 2433, 2012 WL 2905607 (N.D. Ill. July 16, 2012) ....................................................3

Gulf Oil Co. v. Bernard,
   452 U.S. 89 (1981) .....................................................................................................................4

Krasney v. Nationwide Mut. Ins. Co.,
   No. 3:06 CV 1164 JBA, 2007 WL 4365677 (D. Conn. Dec. 11, 2007) ....................................4

Menuel v. Hertz Corp.,
  No. 1:07-CV-3031, 2009 WL 10665026 (N.D. Ga. Dec. 9, 2009)......................................7, 12

Prasad v. George Washington Univ.,
   323 F.R.D. 88 (D.D.C. 2017) .....................................................................................................7

Smithkline Beecham Corp. v. Apotex Corp.,
   No. 98 C 3952, 2000 WL 116082 (N.D. Ill. Jan. 24, 2000) ..................................................4, 5

U.S. E.E.O.C. v. Source One Staffing, Inc.,
   No. 11 C 6754, 2013 WL 25033 (N.D. Ill. Jan. 2, 2013) ..........................................................4

United States v. HVI Cat Canyon,
   No. CV 11-5097 FMO (SSx), 2016 WL 11683593 (C.D. Cal. Oct. 26, 2016) .......................11

Other Authorities

Fed. R. Civ. P. 26(c) ........................................................................................................................3

Fed. R. Civ. P. 30(b)(1)..................................................................................................................11

                                                                      ii
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 4 of 26 PageID #:256911




Fed. R. Civ. P. 30(b)(6)............................................................................................................1, 2, 4




                                                                    iii
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 5 of 26 PageID #:256912




        Defendants have business units devoted entirely to producing and selling broiler chicken

products.1 The production process involves daily production decisions leading to the ultimate

slaughter of millions of broilers each week. On the sales side, each Defendant individually has

entered into hundreds of thousands of sales transactions during the relevant period. Some of the

largest Defendants,

              The processes by which Defendants price broilers and manage production levels are

legitimate topics of inquiry in this case, and Defendants have offered to prepare witnesses to testify

about these subjects. But rather than accepting management-level testimony about the process of

pricing broilers and determining levels of production, Plaintiffs have refused to narrow two broad

Rule 30(b)(6) topics to any manageable scope. Instead, Plaintiffs demand corporate representative

testimony about “any production decrease,” all “channels through which you sell Broilers and/or

Broiler Products,” and all “research on competitors’ pricing” including all “communications with

competitors.” Given Plaintiffs’ refusal to provide any reasonable narrowing of these topics and to

identify any specific transactions or incidents in advance, Defendants submit this Motion for a

Protective Order to limit the scope of two of Plaintiffs’ 30(b)(6) topics because these topics are

overly broad and would impose an undue – if not impossible – burden on Defendants to prepare a


1
  For the purpose of this Motion, “Defendants” includes Amick, Case, Claxton, George’s, Harrison, Koch,
Mar-Jac, Mountaire, OK Foods, Peco, Perdue, Pilgrim’s Pride, Simmons, and Tyson. George’s joins the
motion with the caveat that George’s has already provided Rule 30(b)(6) testimony regarding the topic of
reduction in production volumes and the reasons for such reductions for the period ending August 31, 2009.
See Dep. Tr. of George’s Rule 30(b)(6) witness, Monty Henderson, June 18, 2019, at 11:25-12:13 (Ex. J.).
Therefore, to the extent this motion communicates a willingness to offer testimony of a manageable scope
in response to Topic 21, George's offer excludes the topic of reduction in production volumes and the
reasons for such reductions for the period ending August 31, 2009. Other defendants in this litigation who
have not joined this motion either (a) have not been served with the 30(b)(6) topics at issue or (b) have
individual circumstances and/or are negotiating separately with Plaintiffs, and may address any issues by
separate motion, if appropriate. Defendants file this Motion only with respect to those complaints which
currently name them as a defendant.

                                                    1
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 6 of 26 PageID #:256913




witness. Absent such an order, Defendants are left to either undergo the unduly burdensome

process of preparing a witness to testify about countless individual pricing and production

decisions and sales transactions over a nine-year time period or risk additional expense should

Plaintiffs claim the corporate representative is unprepared.

                                         BACKGROUND

       Plaintiffs served amended notices of Rule 30(b)(6) deposition on most defendants on

December 19, 2019. Falk Decl. ¶ 4. The parties conducted several meet and confers and reached

agreement on many topics. On April 13, 2020, however, Plaintiffs served another amended notice

of Rule 30(b)(6) deposition on Case Farms, Claxton, Foster Farms, Harrison, Koch, Mar-Jac,

Mountaire, OK Foods, Perdue, Pilgrim’s, Sanderson, Simmons, and Tyson. Falk Decl. ¶ 5; see

also Exhibit A (Plaintiffs’ Third Amended Rule 30(b)(6) Notice to Pilgrim’s Pride Corporation);

Exhibit B (service e-mail chain). This new notice added eight topics. Between April 22 and April

27, George’s, Peco, Fieldale Farms, and Amick received the same topics. Falk Decl. ¶ 6.

       Among these topics are two which demand that each Defendant prepare one or more

witnesses to fully testify about each and every one of countless sales transactions and production

decisions over a relevant time period from January 1, 2008 until September 2, 2016. Specifically,

Topic 18 seeks information concerning “the process” by which each Defendant “price[s] or sell[s]

Broilers and/or Broiler Products, including” such information across a laundry list of sub-

categories. See Ex. A at 11. Defendants offered to provide such testimony regarding the general

pricing process at a management level, and to provide testimony on specific transactions provided

that Plaintiffs identify such specific transactions in advance, but Plaintiffs expressly refused to

limit the topic. Ex. B at 1, 6 (J. Rissman July 1 and June 11, 2020 e-mails). Critically, rather than

agree to “identify a reasonable number of specific transactions for which they request corporate
                                                 2
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 7 of 26 PageID #:256914




testimony,” id. at 2, Plaintiffs declined and “continue[d] to reserve the right” to ask about any and

all of them, id. at 1. Moreover, Plaintiffs would only identify “specific transactions in advance if

Plaintiffs believe it will facilitate an effective deposition.” Id. Accordingly, under Plaintiffs’

proposal, Defendants would still have to prepare a witness to testify about the pricing, including

use of any pricing index, for each and every one of the transactions Defendants made during the

nearly nine-year-long relevant period, or risk expense should Plaintiffs claim the corporate

representative was not prepared to testify about specific transactions they “reserve[d] the right” to

ask about, but refuse to identify. Within the same topic, Plaintiffs seek testimony about unspecified

“research on competitors’ pricing” including “communications with competitors” during the entire

period.

          Topic 21, regarding production decisions, is similarly vastly overbroad. It generally asks

for testimony concerning Defendants’ “Broiler production and the process by which You

determined Broiler production, including” information across six subparts. Ex. A at 12. These

categories include “any production decreases or decision to forego production increases,” all

“factors relied upon by you in determining production,” “all information and analyses” considered

in making a production decrease, and “all external communications regarding your production

decreases.” Ex. A at 12-13. While Plaintiffs agree they “are focused on Defendants’ production

decision processes at a management level,” they expressly did not “agree[ ] to limit the Topic.”

Ex. B at 6; see also Falk Decl. ¶ 7. Rather, they stated they wanted witnesses prepared to testify

about “each specific decision by Defendants to cut its production/capacity or forgo increases in

production/capacity.” Ex. B at 6. And, as with Topic 18, they flatly refused to “identify a

reasonable number of specific alleged incidents of production decreases and/or specific alleged

incidents of foregoing production increases,” unless they felt it was necessary. Id. at 1-2.
                                                  3
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 8 of 26 PageID #:256915




       Although the parties have attempted to narrow the dispute in good faith, Plaintiffs have

refused to accept testimony on these subjects at a management level, and have declined to identify

any specific transactions or production decisions they are interested in. See Ex. B. Given the

overbroad scope of these requests, Defendants respectfully seek a protective order to limit Topics

18 and 21 to a scope for which it would be feasible to adequately prepare a corporate representative

without undue burden.

                                          ARGUMENT

       This Court maintains broad discretion to issue a protective order to prevent or limit

discovery in order to “protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c); see also Gordon v. Countryside Nursing &

Rehab. Ctr., LLC, No. 11 C 2433, 2012 WL 2905607, at *2 (N.D. Ill. July 16, 2012). The burden

lies with the party seeking the protective order to “show good cause for the entry of the order by

making a ‘particular and specific demonstration of fact, as distinguished from stereotyped and

conclusory statements.’” U.S. E.E.O.C. v. Source One Staffing, Inc., No. 11 C 6754, 2013 WL

25033, at *3 (N.D. Ill. Jan. 2, 2013) (quoting Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n. 16

(1981)). Good cause exists here because, as explained below, Plaintiffs’ Rule 30(b)(6) topics are

overbroad and preparation for such overbroad topics, if even possible, would be unduly

burdensome. See Smithkline Beecham Corp. v. Apotex Corp., No. 98 C 3952, 2000 WL 116082,

at *9 (N.D. Ill. Jan. 24, 2000) (“[T]he recipient of a Rule 30(b)(6) request is not required to have

its counsel muster all of its factual evidence to prepare a witness to be able to testify regarding a

defense or claim.”). Indeed, “[f]ederal judges have not hesitated to issue protective orders when

corporations are asked to respond to overly broad and unfocused Rule 30(b)(6) notices.” Krasney

v. Nationwide Mut. Ins. Co., No. 3:06 CV 1164 JBA, 2007 WL 4365677, at *3 (D. Conn. Dec. 11,
                                                 4
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 9 of 26 PageID #:256916




2007). This is because an “overly broad 30(b)(6) notice subjects the noticed party to an impossible

task, because, where it is not possible to identify the outer limits of the areas of inquiry noticed,

compliant designation is not feasible.” Eng-Hatcher v. Sprint Nextel Corp., No. 07 CIV. 7350 BSJ

KNF, 2008 WL 4104015, at *4 (S.D.N.Y. Aug. 28, 2008) (alterations adopted).

I.     Plaintiffs’ Topic 18 Regarding Defendants’ Entire Sales Process Is Overbroad And
       Should Be Limited

       Plaintiffs’ Topic 18 broadly asks for a witness to testify concerning the “process by which

[Defendants] price or sell Broilers and/or Broiler products, including” five categories. These five

categories include any “use, reference to, or reliance upon any Price or Supply Index,” the “use of

fixed or variable pricing,” sales channels including “the manner in which you negotiate ... the price

and terms of sale,” pricing of value added products, and “research on competitors’ pricing of

Broilers” including “competitor contacts or communications with competitors.” Ex. A at 11-12.

Given the herculean task of asking an individual to memorize or even investigate the details of

pricing for each and every transaction for an entire company over a nine-year period, Defendants

asked if Plaintiffs would accept testimony on this topic at a management level such that Plaintiffs

could ascertain general pricing processes over time. While Plaintiffs indicated they are “focused

on Defendants’ pricing and selling processes at a management level,” they expressly stated they

“were not agreeing to limit the Topic 18.” See Ex. B. at 6. Indeed, they “reserve[d] the right to

ask about specific transactions … or pricing decisions,” including “materials prepared by

Defendants reflecting the use of Agri Stats information for pricing decisions” at the deposition

without identifying them in advance. Id. at 1. Further, Plaintiffs indicated they “are seeking

testimony from the entire discovery period, and are not willing to limit themselves to only certain

years, or year-by-year summaries.” Id. at 6.


                                                 5
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 10 of 26 PageID #:256917




       Although Plaintiffs’ “focus” may be management level testimony, their refusal to accept

this limitation requires the entry of a protective order. Simply put, it is impossible for any

Defendant to adequately prepare a witness to testify to this broad topic. To put the scope of

Plaintiffs’ topic in context,

                                Each transaction was based on one of many pricing mechanisms –

including fixed pricing, pricing based on a pricing index, or pricing based on the cost of grain.




                                                                                      No corporate

representative can be adequately prepared to testify regarding negotiations and pricing for so many

sales. Further, information regarding the pricing mechanism for the sales is often available in

Defendants’ transactional sales data. For example, Pilgrim’s and Perdue produced 130 GB and

101 GB of sales data respectively.        Falk Decl. ¶ 11.     The fact that answers concerning

individualized pricing and accounting mechanisms are available in the structured data means that

a 30(b)(6) topic with this level of granularity is inappropriate and unnecessary. See Smithkline

Beecham Corp., 2000 WL 116082, at *9 (“This rule holds especially true when the information

sought is likely discoverable from other sources.”).

       Compounding any burden of preparation is the disaggregated manner in which information

on negotiations is maintained. As several Defendants explained in response to Plaintiffs’ Motion

to Compel, many of these transactions are made without a written contract – requiring individual

interviews of dozens of sales people or review of countless documents to understand the specific

terms. See Dkt. 3578-7 (J. Carney Decl.) at ¶ 13 (noting that a review of contracts “did not include
                                                 6
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 11 of 26 PageID #:256918




pricing programs/arrangements/agreements not in written contracts”); Dkt. 3578-10 (L. Novion

Decl.) at ¶¶ 5-6 (describing “customer negotiation emails that dealt with pricing”); see also Dkt.

3578-2 (C. Abbott Decl.) at ¶ 17; Dkt. 3578-6 (M. Lim Decl.) at ¶ 18. Indeed, Pilgrim’s has

produced documents from 56 custodians in this litigation with sales responsibility. Falk Decl. at

¶ 12. Moreover, for many Defendants, any contracts that do exist are not uniformly kept in a

central repository. See, e.g., Dkt. 3578-2 (C. Abbott Decl.) at ¶ 17; Dkt. 3578-3 (E. Glasser Decl.)

at ¶ 11; Dkt. 3578-4 (A. Getty Decl.) at ¶ 13; Dkt. 3578-6 (M. Lim Decl.) at ¶ 17; Dkt. 3578-7 (J.

Carney Decl.) at ¶ 13; Dkt. 3578-10 (L. Novion Decl.) at ¶ 4. Plaintiffs’ request that Defendants

be prepared to testify about unidentified “contacts” or “research” on competitors’ pricing, and

regarding unidentified sales is also burdensome given the overwhelming number of documents

and transactions at issue. Defendants have collectively produced millions of documents in this

litigation. Of those, hundreds of thousands (if not more) relate to sales, such as e-mail negotiations

with customers. See Falk Decl. at ¶¶ 12-13. Given the number of transactions at issue over this

nine-year period, it is simply infeasible to be prepared to discuss all negotiations and any and all

terms of these sales. Yet, Plaintiffs insist that Defendants do exactly that – and refuse to identify

any transactions in advance unless they think “it will facilitate an efficient deposition.” Ex. B. at

1.

       These sorts of “impossibly broad” topics requiring testimony about “every act” or “piece

of correspondence” over a period of several years are routinely rejected. Catt v. Affirmative Ins.

Co., No. 2:08-CV-243-JVB-PRC, 2009 WL 1228605, at *6 (N.D. Ind. Apr. 30, 2009) (granting

protective order on “impossibly broad” topic which would have required defendant “to identify

and prepare a company representative to essentially testify about every act, piece of

correspondence, telephone conversation, and electronic journal entry of the underlying claim”);
                                                  7
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 12 of 26 PageID #:256919




see also, e.g., Prasad v. George Washington Univ., 323 F.R.D. 88, 98–99 (D.D.C. 2017)

(describing topics which “essentially require a witness to testify as to every event, communication,

policy, practice, training, and response—including rejected responses—that Defendant’s

employees considered in connection with Plaintiff’s claims … [as] vastly overbroad”). The same

result should follow here. Like Plaintiffs’ request, topics that “do[ ] not sufficiently limit the scope

of the ‘events, discussions, communications, and documents’ about which the corporate

representative is to testify” are overbroad and place an undue burden on Defendants. See Menuel

v. Hertz Corp., No. 1:07-CV-3031, 2009 WL 10665026, at *7 (N.D. Ga. Dec. 9, 2009).

        As Defendants have offered, Plaintiffs should accept testimony limited to the general

pricing process at a management level – the same sort of compromise made for many of the other

30(b)(6) topics. Alternatively, if Plaintiffs have a reasonable number of specific transactions or

customers in mind, they should identify them to allow Defendants to prepare their corporate

representatives. See Brunet v. Quizno's Franchise Co. LLC, No. 07-cv-01717-PAB-KMT, 2008

WL 5378140, at *4 (D. Colo. Dec. 23, 2008) (requiring plaintiffs “to ‘prepare a roster of

information’ which is reasonably specific and intelligible to the defendants so that they know about

which specific representations their designee needs to acquire knowledge.”). Because Plaintiffs

have declined either of these limitations and instead insist on testimony concerning negotiations

for an unidentified number of potentially millions of sales transactions, a protective order limiting

the scope of Topic 18 is warranted.

II.     Plaintiffs’ Topic 21 Regarding Every Alleged Production “Decrease” Or “Decision
        to Forgo Expansion” And Related Communications Is Overbroad And Should Be
        Limited

        Like Topic 18 regarding sales, Topic 21 is overbroad as it calls for testimony on the entire

production process and each production decision over a nine year period, including testimony
                                                   8
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 13 of 26 PageID #:256920




about “any production decrease[s]” and – even more ambiguous – decisions to “forego production

increases.”2 Ex. A at 11-12. On top of this, Plaintiffs also seek testimony on “all external

communications” regarding production decreases, decisions to forego production increases, and

information in Defendants’ structured data. While Plaintiffs indicated they “are focused on

Defendants’ production decisions processes at a management level,” they again expressly stated

they “were not agreeing to limit the Topic 21.” Ex. B at 6. Instead, Plaintiffs seek testimony

regarding “the process by which Defendants made decisions about their production capacity,

including each specific decision by Defendants to cut production/capacity or forgo increases in

production/capacity.”     Id. (emphasis added).        In response to Defendants’ inquiry, Plaintiffs

indicated they would not agree to limit testimony to yearly production figures and trends, id. – in

other words, even if a Defendant had significantly increased its production during a time when

Plaintiffs falsely allege it was conspiring to reduce output, they want a witness prepared to testify

about individual fluctuations, overall or at the plant level. Nor would Plaintiffs agree to limit

“external communications” to press releases or other public-facing statements. After Defendants

requested that Plaintiffs agree to at least identify the instances they sought corporate testimony on,

Plaintiffs again rejected that request unless they determined it was appropriate. Id. at 1-2.

Accordingly, as with Topic 18, Plaintiffs insist that Defendants’ corporate representatives be

prepared to testify about all unidentified and undefined events.




2
  The latter is particularly difficult to provide testimony on as any day on which Defendants do not increase
production would constitute a situation where Defendants “forego a production increase.” Though
Plaintiffs suggested during the meet-and-confer that they were only seeking testimony on occasions where
Defendants could have increased production but did not, this attempt at clarification leaves the topic
insufficiently broad. Defendants make multiple operational decisions daily involving factors that “could”
lead to increased production.

                                                     9
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 14 of 26 PageID #:256921




        Preparing a witness to testify regarding all production “decisions” to “decrease production”

or to “forego an increase” is practically impossible. As the notice is written, these decisions would

include circumstances entirely irrelevant to this case or entirely beyond Defendants’ control, such

as production decisions responding to normal seasonal fluctuations in the demand for chicken,

holiday production schedules, temporary mechanical failures or problems, bird health issues, line

speed limitations, weight limitations, temporary closures to add equipment and increase capacity,

etc. Moreover, Plaintiffs’ interpretation of the scope of this topic fails to reflect the reality of the

production process. Once received, the pullet chick is grown at a pullet farm for 20-25 weeks and

becomes a breeder. The breeder is moved to a breeder farm and lays eggs. Those eggs are

collected and placed into a hatchery and become broiler chicks, which are then transferred to

broiler farms (in many cases owned by independent farmers who tend to the growing chickens)

for 5-10 weeks until they are ultimately processed (and sometimes then sent to further processing

facilities). Critically, and something which Plaintiffs do not seem to appreciate, a decision at one

of these steps does not necessarily mean that production of broilers ultimately decreased – for

example, a reduction in egg sets or other measures which improve bird health can be offset by

lower mortality rates. See                                                      This renders Topic 21

even more overbroad as it asks for any decision that in Plaintiffs’ mind could decrease production

(or simply “forgo” an increase, whatever that means), regardless of its actual impact.

        Due to this process and the size of their operations, Defendants make multiple production

decisions on both the live side of their business and the poultry processing side of their business

each and every day. For example, the extensive structured live production data already produced

by Defendants shows the numerous decisions Defendants made during the relevant period.



                                                  10
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 15 of 26 PageID #:256922




                                                                                    Simply put, the

broiler production process is varied and involves numerous decisions that may (or may not) affect

production. Requiring Defendants to prepare a witness to testify on each and every decision at

each and every one of their facilities is not feasible.

          To further illustrate the undue burden and breadth of Plaintiffs’ topic, one need not look

further than prior 30(b)(1) depositions of producer-defendants. There, Plaintiffs have asked

questions regarding all sorts of alleged “decreases” and the witnesses have explained that

production may be lower than yesterday, or lower this month than last month, for many different

reasons. For example, production may decrease due to an equipment malfunction in the processing

line, site inspections by regulators, routine maintenance, weather-forced plant closures, or the

Christmas and Thanksgiving holiday closures.




3
    The same complexities apply for smaller Defendants with fewer facilities.



                                                    11
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 16 of 26 PageID #:256923




                                                       Likewise, breeder and broiler flock may be

reduced due to factors like disease.




                       Regardless of these facts, the breadth of Plaintiffs’ Topics would include all

of these events as alleged “production decrease[s]” that would fall under the scope of Plaintiffs’

request. It is simply not possible to prepare a witness to testify to all such events, particularly

given Plaintiffs’ loose (and sometimes inaccurate) use of the phrase “production decrease.” See

United States v. HVI Cat Canyon, No. CV 11-5097 FMO (SSx), 2016 WL 11683593, at *9 (C.D.

Cal. Oct. 26, 2016) (rejecting topics calling for testimony on “all measures” or “any action” due

to burden and “degree of difficulty [d]efendant would face in preparing witness to testify”); Catt,

2009 WL 1228605, at *6. The Plaintiffs’ phrase “forgo an increase” is even worse because it has

no principled limit, and Plaintiffs’ clarification that they seek testimony where Defendants “could”

have increased production but did not does not make it any less vague. No witness can testify to

every production fluctuation, up or down, over any contrived time period, for every plant.

Accordingly, Defendants’ offer to provide testimony on a management level is appropriate.




4
 The event-specific nature of these questions shows why such detailed testimony is more appropriate for
Rule 30(b)(1) depositions.

                                                  12
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 17 of 26 PageID #:256924




       If Plaintiffs insist on testimony about “each specific decision by Defendants to cut

production/capacity or forgo increases in production/capacity,” (Ex. B at 6; see also id. at 1), it is

reasonable to require them to identify “a reasonably specific and intelligible” list of instances about

which they would like a witness prepared to testify. Brunet, 2008 WL 5378140 at *4. Plaintiffs’

complaints allege “production cuts” in 2008 and 2011, so it is reasonable that their Topics put

specific parameters around their request. Moreover, Plaintiffs have Defendants’ documents and

data relating to production.      Their experts and attorneys have undoubtedly reviewed that

information and identified any production changes of interest to them. If they want testimony

concerning those instances, they should share the instances or series of instances they want to

explore with Defendants so that the 30(b)(6) witnesses can meaningfully be prepared.

       Finally, Plaintiffs’ request for testimony on “all external communications” concerning

these undefined “decreases” is overbroad and unnecessarily vague. Defendants have requested

Plaintiffs to define the types of communications and define the decreases at issue. This proposal

has been rejected. Accordingly, preparation of any witness would require first guessing which

events Plaintiffs consider a decrease or decision to forgo an increase and, second, searching all

communications to determine if there were any “external communications” about the event.

Preparing a representative to testify for the company concerning an untold number of

communications is unduly burdensome. See Banks v. Office of Senate Sergeant-at-Arms, 222

F.R.D. 7, 18–19 (D.D.C. 2004) (rejecting as “absurdly overbroad” wide-ranging 30(b)(6)

deposition notice that “reads like an interrogatory or a section of a request for production of

documents”); Menuel, 2009 WL 10665026, at *7. To the extent Plaintiffs have questions on a

reasonable number of specific external communications, or specific production decisions, they

should identify them in order to allow Defendants to adequately prepare a witness. Last, Topic 21
                                                  13
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 18 of 26 PageID #:256925




also asks questions about the “manner” that production is tracked in structured data and databases.

See Ex. A. To date, the parties have handled questions regarding structured data through an

informal letter process, rather than a 30(b)(6) deposition. And, indeed, Defendants have responded

to many questions Plaintiffs have sent regarding their data. See Dkt. 3616 at 10. There is no

reason further questions about production data cannot be handled through the process already in

place. Given the overbroad nature of Topic 21 and undue burden preparation would place on

Defendants, the Court should issue a protective order limiting it to testimony at a management

level. If Plaintiffs wish to solicit testimony concerning particular alleged decreases or specific

communications, they should identify them with reasonable specificity to allow a witness to

adequately prepare to testify.

                                        CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this Court grant the Motion

for Protective Order.




                                                14
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 19 of 26 PageID #:256926




 Dated: July 2, 2020                              Respectfully submitted,

 WEIL GOTSHAL & MANGES LLP                        VENABLE LLP
 By: /s/ Carrie C. Mahan                          By: /s/ J. Douglas Baldridge
 Carrie C. Mahan (#459802)                        J. Douglas Baldridge (#437678)
 Christopher J. Abbott (#1014487)                 Lisa Jose Fales (admitted pro hac vice)
 2001 M Street N.W., Ste. 600                     Danielle Foley (admitted pro hac vice)
 Washington, D.C. 20036                           Andrew Hernacki (admitted pro hac vice)
 Telephone: (202) 682-7000                        600 Massachusetts Avenue, NW
 Facsimile: (202) 857-0940                        Washington, DC 20001
 carrie.mahan@weil.com                            Telephone: (202) 344-4000
 christopher.abbott@weil.com                      Facsimile: 202-344-8300
                                                  jdbaldridge@venable.com
 Jessica L. Falk (#4763686)                       ljfales@venable.com
 767 Fifth Avenue                                 drfoley@venable.com
 New York, NY 10153                               athernacki@venable.com
 Telephone: 212-310-8000
 Facsimile: 212-310-8007                          FALKENBERG IVES LLP
 jessica.falk@weil.com                            Kirstin B. Ives
                                                  30 N. LaSalle St., Ste 4020
 Brian G. Liegel (#119269)                        Chicago, IL 60602
 1395 Brickell Avenue, Suite 1200                 Telephone: (312) 566-4803
 Miami, FL 33131                                  Facsimile: (312) 566-4810
 Telephone: (305) 577-3100                        kbi@ffilaw.com
 Facsimile: (305) 347-7159
 Brian.liegel@weil.com                            Attorneys for Defendants Perdue Farms, Inc.
                                                  and Perdue Foods LLC
 BAILEY BRAUER PLLC
 Clayton E. Bailey (admitted pro hac vice)
 8350 N. Central Expressway, Ste. 206
 Dallas, TX 75206
 Telephone: (214) 360-7433
 Facsimile: (214) 360-7424
 cbailey@baileybrauer.com
 EIMER STAHL LLP
 Michael L. McCluggage (#01820966)224
 South Michigan Avenue, Ste. 1100
 Chicago, IL 60604
 Telephone: (312) 660-7665
 Facsimile: (312) 692-1718
 mmccluggage@eimerstahl.com

 Attorneys for Defendant Pilgrim’s Pride
 Corporation and Liaison Counsel for
 Defendants
                                             15
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 20 of 26 PageID #:256927




 By: /s/ John W. Treece                       JOSEPH D. CARNEY & ASSOCIATES
 John W. Treece (#3122889)                    LLC
 1135 West Montana Street
 Chicago, IL 60614                            By: /s/ Joseph D. Carney
 Telephone: (312) 961-7808                    Joseph D. Carney (admitted pro hac vice)
 jtreece@jwtreece.com                         Telephone: 440-249-0860
                                              Facsimile: 866-270-1221
 ROSE LAW FIRM                                jdc@jdcarney.com
                                              case@jdcarney.com
 Amanda K. Wofford (admitted pro hac vice)
 Bourgon Reynolds (admitted pro hac vice)     Office Address:
 120 East Fourth Street                       139 Crocker Park Boulevard, Ste. 400
 Little Rock, Arkansas 72201                  Westlake, OH 44145
 Telephone: (501) 375-9131                    Mailing Address:1540 Peach Drive
 Facsimile: (501) 375-1309                    Avon, OH 44011
 awofford@roselawfirm.com
 breynolds@roselawfirm.com                    MILLER SHAKMAN LEVINE &
                                              FELDMAN LLP
 Attorneys for Defendants Mountaire Farms,
 Inc., Mountaire Farms, LLC and Mountaire     Thomas M. Staunton
 Farms of Delaware, Inc.                      Daniel M. Feeney
                                              180 North LaSalle Suite 3600
                                              Chicago, IL 60601
                                              Telephone: 312-263-3700
                                              tstaunton@millershakman.com
                                              dfeeney@millershakman.com

                                              D.KLAR LAW
                                              Deborah A. Klar (admitted pro hac vice)
                                              Deborah A. Klar, Esq.
                                              2934 1/2 Beverly Glen Circle, Suite 761Bel
                                              Air, CA 90077
                                              Telephone: 310-858-9500
                                              dklar@dklarlaw.com

                                              Attorneys for Defendants Case Foods, Inc.,
                                              Case Farms, LLC, and Case Farms
                                              Processing, Inc




                                             16
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 21 of 26 PageID #:256928




 NOVACK AND MACEY LLP                       SKADDEN, ARPS, SLATE, MEAGHER &
                                            FLOM LLP
 By: /s/ Stephen Novack                     By: /s/ Lara Flath
 Stephen Novack                             Lara Flath (#6289481)
 Stephen J. Siegel                          Boris Bershteyn (admitted pro hac vice)
 Christopher S. Moore                       One Manhattan West
 100 North Riverside Plaza                  New York, NY 10001
 Chicago, IL 60606                          Telephone: (212) 735-3000
 Telephone: (312) 419-6900                  Facsimile: (212) 735-2000
 Facsimile: (312) 419-6928                  boris.bershteyn@skadden.com
 snovack@novackmacey.com                    lara.flath@skadden.com
 ssiegel@novackmacey.com
 cmoore@novackmacey.com                     Patrick Fitzgerald (#6307561)
                                            Gail Lee
 Attorneys for Defendants Koch Foods        Peter Cheun
 Incorporated, JCG Foods of Alabama LLC,    155 N. Wacker Drive
 JCG Foods of Georgia LLC and Koch Meat     Chicago, IL 60606
 Co., Inc.                                  Telephone: (312) 407-0700
                                            Facsimile: (312) 407-0411
                                            patrick.fitzgerald@skadden.com
                                            gail.lee@skadden.com
                                            peter.cheun@skadden.com

                                            Attorneys for Defendant Peco Foods, Inc.




                                           17
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 22 of 26 PageID #:256929




 KUTAK ROCK LLP                                 EDWARD C. KONIECZNY LLC

 By: /s/ John P. Passarelli                     By: /s/ Edward C. Konieczny
 John P. Passarelli (admitted pro hac vice)     Edward C. Konieczny (admitted pro hac vice)
 James M. Sulentic (admitted pro hac vice)      400 Colony Square, Ste 1501
 1650 Farnam Street                             1201 Peachtree Street, NE
 Omaha, NE 68102                                Atlanta, GA 30361
 Telephone: (402) 346-6000                      Telephone: (404) 380-1430
 Facsimile: (402) 346-1148                      Facsimile: (404) 382-6011
 john.passarelli@kutakrock.com                  ed@koniecznylaw.com
 james.sulentic@kutakrock.com
                                                SMITH, GAMBRELL & RUSSELL, LLP
 J.R. Carroll (admitted pro hac vice)
 Jeffrey M. Fletcher (admitted pro hac vice)    David C. Newman (admitted pro hac vice)
 234 East Millsap Road, Ste 200                 W. Parker Sanders (admitted pro hac vice)
 Fayetteville, AR 72703-4099                    1230 Peachtree Street, N.E.
 Telephone: (479) 973-4200                      Promenade, Ste 3100
 Facsimile: (479) 973-0007                      Atlanta, GA 30309
 jr.caroll@kutakrock.com                        Telephone: (404) 815-3500
 Jeffrey.fletcher@kuakrock.com                  Facsimile: (404) 815-3509
                                                dnewman@sgrlaw.com
 Kimberly M. Hare (#6323326)                    psanders@sgrlaw.com
 One South Wacker Drive, Ste 2050
 Chicago, IL 60606-4614                         James L. Thompson
 Telephone: (312) 602-4100                      Lynch Thompson LLP
 Facsimile: (312) 602-4101                      150 S. Wacker Drive, Suite 2600
 kimberly.hare@kutakrock.com                    Chicago, IL 60606
                                                T: (312) 445-4623
 Attorneys for Defendants O.K. Foods, Inc.,     F: (312) 896-5883
 O.K. Farms, Inc., and O.K. Industries, Inc.    jthompson@lynchthompson.com

                                                Attorneys for Defendants Mar-Jac Poultry,
                                                Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                                Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-
                                                Jac Poultry, LLC, Mar-Jac Holdings, Inc.




                                               18
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 23 of 26 PageID #:256930




 VAUGHAN & MURPHY                                DYKEMA GOSSET PLLC

 By: /s/ Charles C. Murphy, Jr.                  By: /s/ Howard B. Iwrey
 Charles C. Murphy, Jr. (admitted pro hac        Howard B. Iwrey
 vice)                                           39577 Woodward Ave, Ste. 300
 690 S Ponce Court NE                            Bloomfield Hills, MI 48304
 Atlanta, GA 30307                               Telephone: 248-203-0526
 Telephone: (404) 667-0714                       Facsimile: 248-203-0763
 Facsimile: (404) 529-4193                       hiwrey@dykema.com
 cmurphy@vaughanandmurphy.com
                                                 Steven H. Gistenson
 WINSTON & STRAWN LLP                            10 South Wacker Drive, Ste. 2300
                                                 Chicago, IL 60606
 James F. Herbison                               Telephone: 312-627-2267
 Michael P. Mayer                                Facsimile: 312-876-1155
 35 West Wacker Drive                            sgistenson@dykema.com
 Chicago, Illinois 60601
 Telephone: (312) 558-5600                       Cody D. Rockey
 Facsimile: (312) 558-5700                       2723 South State Street, Ste. 400
 jherbison@winston.com                           Ann Arbor, MI 48104
 mmayer@winston.com                              Telephone: 734-214-7655
                                                 Facsimile: 734-214-7696
 Attorneys for Defendant Norman W. Fries,        crockey@dykema.com
 Inc. d/b/a Claxton Poultry Farms
                                                 Dante A. Stella
                                                 400 Renaissance Center
                                                 Detroit, MI 48243
                                                 Telephone: 313-568-6693
                                                 Facsimile: 313-568-6893
                                                 dstella@dykema.com

                                                 Attorneys for Defendants Amick Farms, LLC




                                            19
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 24 of 26 PageID #:256931




 EVERSHEDS SUTHERLAND (US) LLP                     AXINN, VELTROP & HARKRIDER LLP

 By: /s/ Patricia A. Gorham                        By: /s/ Rachel J. Adcox
 James R. McGibbon (admitted pro hac vice)         Rachel J. Adcox (#1001488)
 Patricia A. Gorham (admitted pro hac vice)        Daniel K. Oakes (admitted pro hac vice)
 Peter M. Szeremeta (admitted pro hac vice)        Kenina J. Lee (admitted pro hac vice)
 Kaitlin A. Carreno (admitted pro hac vice)        950 F Street NW, Ste 700
 999 Peachtree Street, N.E., Ste 2300              Telephone: (202) 912-4700
 Atlanta, Georgia 30309-3996                       Facsimile: (202) 912-4701
 Telephone: (404) 853-8000                         radcox@axinn.com
 Facsimile: (404) 853-8806                         doakes@axinn.com
 jimmcgibbon@eversheds-sutherland.com              klee@axinn.com
 patriciagorham@eversheds-sutherland.com
 peterszeremeta@eversheds-sutherland.com           John M. Tanski (admitted pro hac vice)
 katilincarreno@eversheds-sutherland.com           Jarod G. Taylor (admitted pro hac vice)
                                                   90 State House Square
 SMITHAMUNDSEN LLC                                 Hartford, CT 06103
                                                   Telephone: (860) 275-8100
 Clay H. Phillips                                  Facsimile: (860) 275-8101
 150 N. Michigan Avenue, Ste 3300                  jtanski@axinn.com
 Chicago, Illinois 60601                           jtaylor@axinn.com
 Telephone: (312) 894-3200
 Facsimile: (312) 997-1828                         Nicholas E.O. Gaglio (admitted pro hac vice)
 cphillips@salawus.com                             114 West 47th Street
                                                   New York, NY 10036
 Attorneys for Defendants Harrison Poultry,        Telephone: (212) 728-2200
 Inc.                                              Facsimile: (212) 261-5654
                                                   ngaglio@axinn.com

                                                   LIPE LYONS MURPHY NAHRSTADT &
                                                   PONTIKIS, LTD.

                                                   Jordan M. Tank
                                                   230 West Monroe, Street, Ste 2260
                                                   Chicago, IL 60606
                                                   Telephone: (312) 702-0586
                                                   Facsimile: (312) 726-2273
                                                   jmt@lipelyons.com

                                                   Attorneys for Defendants Tyson Foods, Inc.,
                                                   Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                   Tyson Poultry, Inc.




                                              20
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 25 of 26 PageID #:256932




 SHOOK HARDY & BACON LLP                        STINSON LLP

 By: /s/ Lynn H. Murray                         By: /s/ William L. Greene
 Lynn H. Murray                                 William L. Greene (admitted pro hac vice)
 111 S. Wacker Dr., Ste 4700                    Peter J. Schwingler (admitted pro hac vice)
 Chicago IL 60606                               Kevin P. Kitchen (admitted pro hac vice)
 Telephone: (312) 704-7700                      50 South Sixth Street, Ste 2600
 Facsimile: (312) 558-1195                      Minneapolis, MN 55402
 lhmurray@shb.com                               Telephone: (612) 335-1500
                                                william.greene@stinson.com
 Laurie A. Novion (admitted pro hac vice)       peter.schwingler@stinson.com
 2555 Grand Blvd.                               kevin.kitchen@stinson.com
 Kansas City, MO 64108
 Telephone: (816) 474-6550                      J. Nicci Warr
 Facsimile: (816) 421-5547                      7700 Forsyth Blvd., Suite 1100
 lnovion@shb.com                                St. Louis, MO 63105
                                                Telephone: (314) 259-4570
 CONNER & WINTERS                               nicci.warr@stinson.com

 John R. Elrod (admitted pro hac vice)          SUGAR FELSENTHAL GRAIS &
 Vicki Bronson (admitted pro hac vice)          HELSINGER LLP
 4375 N. Vantage Drive, Ste. 405
 Fayetteville, AR 72703                         John C. Martin
 Telephone: (479) 582-5711                      30 N. LaSalle Street, Ste 3000
 jelrod@cwlaw.com                               Chicago, IL 60602
 vbronson@cwlaw.com                             Telephone: (312) 704-2172
                                                Facsimile: (312) 372-7951
 Attorneys for Defendant Simmons Foods, Inc.    jmartin@sfgh.com
 and Simmons Prepared Foods Inc.
                                                THE LAW GROUP OF NORTHWEST
                                                ARKANSAS LLP

                                                Gary V. Weeks (admitted pro hac vice)
                                                K.C. Dupps Tucker (admitted pro hac vice)
                                                Kristy E. Boehler (admitted pro hac vice)
                                                1830 Shelby Lane
                                                Fayetteville, AR 72704
                                                Telephone: (479) 316-3760
                                                gary.weeks@lawgroupnwa.com
                                                kc.tucker@lawgroupnwa.com
                                                kristy.boehler@lawgroupnwa.com

                                                Attorneys for Defendants George’s, Inc.
                                                and George’s Farms, Inc.

                                               21
Case: 1:16-cv-08637 Document #: 3689 Filed: 07/02/20 Page 26 of 26 PageID #:256933




                                 CERTIFICATE OF SERVICE
        I hereby certify that on July 2, 2020, a true and correct copy of the foregoing document
was filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic system.


                                                               /s/ Carrie C. Mahan
                                                               Carrie C. Mahan




                                                  22
